Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 30, 2019

                                       No. 04-19-00536-CV

                                     Arturo DELGADILLO,
                                            Appellant

                                                 v.

                                   BANDERA AUTO SALES,
                                         Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19868
                          Honorable Norma Gonzales, Judge Presiding

                                          ORDER
        On September 20, 2019, this court received appellant’s brief. The brief violates rule 38.1
of the Texas Rules of Appellate Procedure in that the brief lacks a list of the parties and counsel,
a table of contents, index of authorities, statement of the case, a statement of the issues presented,
a statement of facts, and a summary of the argument. See TEX. R. APP. P. 38.1. The brief also
violates rule 38.1 in that it does not contain any citations to authorities or to the record. See
TEX. R. APP. P. 38.1(g), (i), In addition, the brief does not contain a certificate of compliance or
a certificate of service as required by rules 9.4 and 9.5, respectively, of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 9.4(i)(3), 9.5(e). It is therefore ORDERED that the
brief filed by the appellant is STRICKEN from our record. It is further ORDERED that
appellant file an amended brief, in compliance with Rules 9.4, 9.5, and 38.1, that remedies the
omissions identified above. It is further ORDERED that appellant’s amended brief is due to be
filed in this court no later than thirty days from the date of this order or this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk